Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest a decoration apparatus for decorating a web of labeling material comprising: 
a conveyor for advancing the web of labeling material between a first station and a second station; 
an activation unit adapted to apply an electromagnetic activation energy at an activation station onto the web of labeling material for selectively activating photoactivatable pigments present in the web of labeling material; and 
a temperature-conditioning unit, wherein at least a portion of the temperature-conditioning unit is arranged between the first station and the second station; 
the activation unit comprises at least one laser assembly adapted to direct at the activation station, in use, a laser irradiation onto the advancing web of labeling material; and 
the temperature-conditioning unit is adapted to actively cool and heat the web of labeling material.  

The prior art does not teach nor suggest a method of decorating a web of labeling material, the method comprising: 

a step of activation during which an electromagnetic activation energy by laser light irradiation is directed onto the web of labeling material at a activation station for selectively activating photoactivatable pigments, present within the web of labeling material or for locally ablating the web of labeling material; 
wherein the activation station is arranged between the first station and the second station; and a temperature-conditioning step during which the web of labeling material is actively cooled and heated during advancement between the first station and the second station and prior, during or after the step of activation.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745